Citation Nr: 0500187	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
transient ischemic attacks, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


E. Ward, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied an increased evaluation for 
diabetes mellitus with transient ischemic attacks.  Although 
the veteran also initiated an appeal with respect to the 
issues of entitlement to service connection for right eye 
disability and entitlement to a total rating based on 
unemployability due to service-connected disabilities, in the 
substantive appeal filed in January 2003, the veteran limited 
his appeal to the issue of entitlement to an increased rating 
for diabetes mellitus with transient ischemic attacks.  The 
Board will limit its consideration accordingly.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The RO sent the veteran a letter in February 2003 in an 
attempt to comply with the notice requirements of the VCAA 
and the implementing regulations.  It also sent the veteran 
subsequent letters.  Unfortunately, none of these letters nor 
any other information provided to the veteran adequately 
informs the veteran of the evidence necessary to substantiate 
his claim for an increased evaluation.   

In addition, the Board notes that a July 2001 record from the 
Albany VA medical facility indicates that the veteran had 
been referred to the diabetic clinic at the VA medical 
facility in Buffalo.  Unfortunately, records pertaining to 
the veteran's subsequent treatment and evaluation at the 
Buffalo facility have not been obtained.

In light of these circumstances, the Board has determined 
that further development is required to comply with VA's 
duties under the VCAA and the implementing regulations.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice of the 
evidence and information required to 
substantiate the veteran's claim for an 
increased rating; that he should submit 
any pertinent evidence in his possession; 
and that he should submit or provide the 
information and any authorization 
necessary for the RO to obtain any 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his diabetes mellitus during the period 
of this claim.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  In any event, the RO should obtain a 
copy of any records pertaining to the 
veteran's treatment or evaluation for 
diabetes mellitus at the Buffalo VA 
medical facility from July 2001 to the 
present.

5.  Then, the RO should undertake any 
other development it determines to be 
warranted.  In particular, the RO should 
determine whether another VA examination 
is necessary.

6.  Then, the RO should readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



